Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 1 of 8 PAGEID #: 97




                       IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


RICHARD DUNCAN,                                     |
                                                    |
               Plaintiff,                           | CASE NO: 2:20-cv-02295
                                                    |
                   v.                               | JUDGE MICHAEL H. WATSON
                                                    |
FRANK LAROSE, in his official capacity              | MAGISTRATE JUDGE DEAVERS
    As Secretary of State of Ohio, et al.           |
                                                    |
              Defendants                            |


           REPLY IN SUPPORT OF DEFENDANT OHIO SECRETARY OF
                       STATE’S MOTION TO DISMISS


I.     Introduction.

       Plaintiff Richard Duncan’s Opposition to Secretary of State Frank LaRose’s Motion to

Dismiss (Doc. 18) fails to overcome the deficiencies in his Complaint. 1 Ohio law governing

ballot access for independent candidates has already been upheld in a previous action Plaintiff

brought. Duncan v. Husted, 125 F.Supp.3d 674 (S.D.Ohio 2015), aff’d 6th Cir. No. 15-4017

(Mar. 7, 2016). As he does in his Complaint, Plaintiff describes how the COVID-19 pandemic

and various stay-at-home orders issued by the Director of the Department of Health have

hindered his efforts to gather signatures for his nominating petitions. But, the Sixth Circuit

has already rejected a similar theory that the COVID-19 pandemic and those orders render


1
 Plaintiff has advised Defendants that he will not be opposing the Motions to Dismiss filed
by Defendants General Assembly and Ohio Governor Mike DeWine.


                                              1
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 2 of 8 PAGEID #: 98




otherwise constitutional ballot access laws unconstitutional. Thompson v. DeWine, 6th Cir.

No. 20-3526, 2020 U.S. App. LEXIS 16650 (May 26, 2020). 2

        In his opposition brief, Plaintiff relies heavily on general assertions of “triable” issues

of fact that preclude dismissal at this stage. But such assertions are insufficient to overcome

Plaintiff’s failure to state a plausible claim for relief. And, Plaintiff’s assurance that he will

prove at trial that COVID-19 caused an “extra burden” on his signature-gathering efforts does

not overcome the dispositive holding in Thompson. The Sixth Circuit’s recent decision in

Thompson demands dismissal of Plaintiff’s Complaint.

II.     Plaintiff’s real issue is with COVID-19, not with any state action.

        In his Opposition Brief Plaintiff expresses his “fears” of “infecting others or getting

infected if he continues to gather signatures.” Doc. 18, Opposition, p. 2, PageID # 91. He

states that the stay-at-home orders “negatively impacted” his ability to gather signatures by

reducing the number of people “out and about.” Id. at pp. 2-3, PageID # 91-92. Thus,

Plaintiff has alleged, as he did in his Complaint, that COVID-19 has made it difficult for him

to collect signatures.

        Missing from Plaintiff’s Complaint and Opposition Brief are any allegations of state

action causing these difficulties. From the beginning of Ohio’s response to the COVID-19

virus, the Ohio Department of Health specifically carved out First Amendment speech from


2
  The Sixth Circuit recently denied the Thompson plaintiffs’ petition for initial hearing en
banc, petition for rehearing en banc, motion for reconsideration, and motion to vacate the stay
pending appeal. Thompson v. DeWine, 6th Cir. No. 20-3526 (June 16, 2020) (attached as Def.
Ex. A). Plaintiffs in Thompson filed an application to vacate the Sixth Circuit’s stay in the
United                        States                     Supreme                         Court.
https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19a105
4.html (last accessed June 22, 2020). The United States Supreme Court requested a response
to the application by June 22, which has been filed. Id.


                                                2
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 3 of 8 PAGEID #: 99




its stay-at-home orders. See Doc. 14, Motion to Dismiss, pp. 3-4, PageID # 49-50. So, any

orders requiring social distancing and staying-at-home or prohibiting gatherings of more than

10 people do not apply, and have never applied, to individuals who are gathering signatures.

Id.; see also Thompson v. DeWine, 2020 U.S. App. LEXIS 16650, *9 (6th Cir. May 26, 2020)

(per curium) (“From the first Department of Health Order issued on March 12, Ohio made

clear that its stay-at-home restrictions did not apply to ‘gatherings for the purpose of the

expression of First Amendment protected speech[]’ . . . [s]o none of Ohio’s pandemic

response regulations changed the status quo on the activities Plaintiffs could engage in to

procure signatures for their petitions.”) (quoting Ohio Dep’t of Health, Order to Limit and/or

Prohibit Mass Gatherings in the State of Ohio ¶ 7 (March 12, 2020)). This is not, as Plaintiff

claims, “an issue of fact that this court must decide at trial.” Doc. 18, p. 1, PageID # 90. Nor

is it a “litigation tactic.” Id. The orders are quite clear that gathering signatures is exempted

from any prohibited conduct, and Plaintiff fails to show otherwise.

       Because the stay-at-home orders are not preventing, and never have prevented,

Plaintiff from seeking signatures for his petition, he has failed to establish the requisite state

action to support a Section 1983 claim. Thompson, 2020 U.S. App. LEXIS 16650, at *12

(“First Amendment violations require state action.”).         In Thompson the Sixth Circuit

explained that “we cannot hold private citizens’ decisions to stay home for their own safety

against the State.” Id. Thus, even if Ohioans are less inclined to engage in person-to-person

interactions, it is not traceable to state action because the stay-at-home orders carve out First

Amendment activities from social distancing and other restrictions.




                                                3
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 4 of 8 PAGEID #: 100




          Plaintiff unconvincingly relies on Fla. Dem. Party v. Scott, 215 F.Supp.3d 1250 (N.D.

 Fla. 2016), to establish state action. Doc. 18, p. 2, PageID # 91. In Scott, the timing of a

 hurricane created an emergency that resulted in over 100,000 people who were likely to

 register in the final week of voter registration being evacuated. 215 F.Supp.3d at 1257. This

 left those voters “foreclosed from the only methods of registering to vote.” Id. The court in

 Scott found that this created a severe burden on the right to vote because some people were

 unable to register, and, therefore, “categorically” denied the right to vote. Id. Here, there is

 no such categorical denial. To the contrary, the stay-at-home orders expressly permit the

 activity Plaintiff seeks to do: gather signatures for his nominating petitions.          Because

 Plaintiff’s real issue is with COVID-19, not any state action, he has not alleged the requisite

 state action to state a claim under 42 U.S.C. § 1983.

          Plaintiff also attaches an email referencing an order of the court in Independent Party

 of Florida v. Lee, N.D. Fla. Case No. 4:20cv110-MW/MAF (June 9, 2020), in apparent

 support his position that there are “triable issues.” Doc. 18-1, p. 4, PageID # 94. According

 to the Plaintiff’s attachment, that case denied a motion to dismiss a challenge to a Florida

 ballot access statute that had nothing to do with COVID-19. That case can have no bearing

 here as Ohio’s independent ballot access scheme has already been upheld. Duncan v. Husted,

 supra.

          In short, as a matter of law, COVID-19, not any state action, is the cause of Plaintiff’s

 alleged harms. Plaintiff’s arguments to the contrary fail.

 III.     Plaintiff’s other arguments fail.

          Plaintiff attempts to deflect from the Thompson holding by stating that he has “a

 triable fact for trial as to whether he meets the intermediate test.” Doc. 18, p. 3, PageID # 92.


                                                  4
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 5 of 8 PAGEID #: 101




 Plaintiff states that he “will be able to prove at trial that his extra burden from the Corona

 orders of the state, outweighs any interest the state can show to justify not relaxing the 5000

 signature requirement.” Id. But, Thomspon has resolved the legal, not factual, issue of

 whether the COVID-19 pandemic and stay-at-home orders impact the constitutional analysis

 of the burden ballot access laws impose. They do not. Thompson, at *12-14. The only

 argument Plaintiff proffers on this point is that the State’s interest in ensuring a sufficient

 modicum of support is somehow less significant because he has gathered the required number

 of signatures in the past. Doc. 92, PageID # 92. But this argument is foreclosed by Plaintiff’s

 previous challenge. In his previous lawsuit, Plaintiff challenged the one-year time limit

 placed on his signature collecting efforts when there previously was no time limit. Duncan v.

 Husted, 125 F.Supp.3d 674, 687 (S.D. Ohio 2015). The previous case concluded that the time

 limit served the state’s interest in ensuring a candidate has enough current support to get on

 the ballot. Id. at 687-688. The previous Duncan case precludes any finding that the State’s

 interest in making sure a candidate has enough current support before getting on the ballot is

 somehow less important when a candidate gathered the required number of signatures years

 ago.

        Thompson held that federal courts lack authority to re-write election laws. 2020 U.S.

 App. LEXIS 16650 at *16-17. Plaintiff maintains that this Court “can rule the existing laws

 as applied unconstitutional, and admonish them to promulgate a valid law.” Doc. 18, p. 4,

 PageID # 93. But Plaintiff seeks a relaxation of the 5000-signature requirement (id. at p. 3,

 PageID # 92). This is exactly the type of change to state election rules that the Thompson




                                               5
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 6 of 8 PAGEID #: 102




 court warned against. U.S. App. LEXIS 16650 at *16-17. Therefore, Thompson also bars the

 Plaintiff’s requested relief.

         Finally, Plaintiff stubbornly pursues his equal protection claim based on a comparison

 between independent and party candidates. Doc. 18, PageID # 93. But, as the Secretary has

 already explained, an equal protection challenge based on differences in the way independent

 and party candidates get on the ballot fail as a matter of law because independent and party

 candidates are not similarly situated. Doc. 14, PageID # 60-61. Plaintiff simply ignores the

 case law rejecting the premise of his claim.

 IV.     Because Plaintiff’s Complaint fails to state a claim for relief, dismissal under
         Civil Rule 12(b)(6) is appropriate.

         Plaintiff’s Complaint must put forth more than just factual allegations; he must make

 allegations which, if true, state plausible legal claims. See Fritz v. Charter Twp. of Comstock,

 592 F.3d 718, 722 (6th Cir. 2010); Taxpayers United for Assessment Cuts v. Austin, 994 F.2d

 291, 295-96 (6th Cir. 1993). Plaintiff fails to do that here. For all of the reasons stated above

 and in the Secretary’s Motion to Dismiss (Doc. 14), Plaintiff’s claims fail as a matter of law.

         The Court can apply the Anderson/Burdick balancing test without a trial. Lawrence v.

 Blackwell, 430 F.3d 368, 372-75 (6th Cir. 2005), cert. den. 547 U.S. 1178 (2006) (upholding

 district court’s decision granting a motion to dismiss plaintiffs’ constitutional challenges to a

 statute requiring independent candidates to file nominating petitions with a minimum number

 of signatures before the primary election after applying Anderson/Burdick). This Court and

 the Sixth Circuit have already upheld the constitutionality of Ohio law governing independent

 candidate ballot access in Plaintiff’s previous litigation. Duncan v. Husted, supra. Plaintiff




                                                6
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 7 of 8 PAGEID #: 103




 contends that the COVID-19 pandemic warrants a different result in this case. But the Sixth

 Circuit has already rejected that theory in Thompson.

        Here, because the Complaint fails to state a claim, it should be dismissed without

 further burdening the resources of the Court and the parties.

 V.     Conclusion

        For all the foregoing reasons and the reasons contained in Secretary of State LaRose’s

 motion to dismiss, the Secretary respectfully requests that this Court dismiss Plaintiff’s claims

 against him.

                                               Respectfully submitted,

                                               DAVE YOST
                                               Ohio Attorney General

                                               /s/ Halli Brownfield Watson
                                               HALLI BROWNFIELD WATSON (0082466)
                                               HEATHER BUCHANAN (0083032)
                                               Assistant Attorneys General
                                               Constitutional Offices Section
                                               30 E. Broad Street, 16th Floor
                                               Columbus, Ohio 43215
                                               Tel: 614-466-2872 | Fax: 614-728-7592
                                               halli.watson@ohioattorneygeneral.gov
                                               heather.buchanan@ohioattorneygeneral.gov

                                               Counsel for Defendant Secretary of State
                                               Frank LaRose




                                                7
Case: 2:20-cv-02295-MHW-EPD Doc #: 19 Filed: 06/22/20 Page: 8 of 8 PAGEID #: 104




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing Defendant Secretary of

 State Frank LaRose’s Motion to Dismiss was electronically filed and served by regular U.S.

 mail, on June 22, 2020 to the following:

        Richard Duncan
        1101 East Blvd
        Aurora, OH 44202
        Pro se Plaintiff

                                             /s/ Halli Brownfield Watson
                                             HALLI BROWNFIELD WATSON (0082466)
                                             Assistant Attorney General




                                              8
